                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID L. ROTHMAN                :                  CIVIL ACTION
                                :
     v.                         :
                                :
UNUM GROUP, UNUM LIFE INSURANCE :
COMPANY OF AMERICA and          :
PROVIDENT LIFE AND ACCIDENT     :
INSURANCE COMPANY               :                  NO. 18-1299

                                        ORDER

      NOW, this 15th day of October, 2018, upon consideration of the Motion for

Summary Judgment of Defendants, Unum Group, Unum Life Insurance Company of

America, and Provident Life and Accident Insurance Company (Document Nos. 20 and

21), the plaintiff’s response, the reply, and after oral argument, it is ORDERED that the

motion is GRANTED.

      IT IS FURTHER ORDERED that JUDGMENT IS ENTERED in favor of the

defendants Unum Group, Unum Life Insurance Company of America, and Provident Life

and Accident Insurance Company, and against the plaintiff, David L. Rothman.




                                                      /s/TIMOTHY J. SAVAGE
